Citation Nr: 1539257	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from October 23, 2008 through October 13, 2010; in excess of 50 percent from October 14, 2010 through October 2, 2012; and, in excess of 70 percent from October 3, 2012.

2. Entitlement to total disability rating based on unemployability due to service-connected disability (TDIU) prior to October 3, 2012.
	

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 2006 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for anxiety disorder, to include sleeping disorder and depression, assigning an initial evaluation of 30 percent, effective October 23, 2008.  The Veteran timely filed his appeal.  

In a September 2011 rating decision, the RO granted a higher initial rating of 50 percent, effective October 14, 2010.  In a June 2015 rating decision, the RO awarded a 70 percent evaluation for PTSD (previously rated as anxiety disorder), effective October 3, 2012, and granted the Veteran's claim for entitlement to a TDIU that same date.  

The Veteran has disputed his assigned disability evaluation for his psychiatric disorder since discharge from service.  The issues remain in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board remanded the case in September 2014, for further evidentiary development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a new VA examination and to obtain Social Security Administration (SSA) records.  The AOJ obtained the SSA records in October 2014, and the VA examination took place in January 2015.  The AOJ provided a supplemental statement of the case in February 2015, and a rating decision in June 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Board has recharacterized the issues of anxiety disorder, to include sleeping disorder and depression, and PTSD as a single psychiatric disorder claim for PTSD rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's PTSD has been manifested by social anxiety, anger, irritability, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, sleep disturbance, nightmares, flashbacks, isolating behavior, and difficulty with social interactions.  These manifestations are indicative of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, but are not reflective of total impairment in occupational and social functioning. 

2. By resolving doubt in his favor, the Veteran's psychiatric disability is found to prevent him from securing or following substantially gainful employment throughout the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an award of TDIU from October 23, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the TDIU claim, as entitlement is awarded throughout the entire appeal period as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in April 2009, March 2011 with an addendum in June 2011, and January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the case for a new VA examination in September 2014 because it found the March 2011 VA examination and its June 2011 addendum to be not adequate for purposes of deciding entitlement to TDIU, and because the Veteran contended his symptoms had worsened since his last VA examination.  As noted below, the Board finds that the January 2015 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

I.  PTSD

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD was rated as 30 percent disabling from October 23, 2008 to October 14, 2010; as 50 percent disabling from October 14, 2010 to October 3, 2012; and, as 70 percent disabling from October 3, 2012 under the General Rating Formula For Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates impairment from PTSD.  

Pursuant to this diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant medical evidence of record consists of VA examinations in April 2009, March 2011 with an addendum in June 2011, and January 2015, as well as the Veteran's service treatment records, ongoing treatment with VA providers, Social Security Administration medical records, and the Veteran's statements.

Service treatment records show that the Veteran voluntarily admitted himself to an inpatient psychiatric care facility for two weeks in July 2008 because of an anxiety attack that caused him to stop eating for two days and to vomit several times over the same time period.  In the July 2008 report of medical examination, the Veteran claimed he experienced depression and anxiety, and was taking several medications to treat his symptoms.  He also reported he suffered from anxiety and panic attacks, as well as disturbed sleep, related to his deployment.  He was honorably discharged due to his psychiatric disorder.  

Records from the Veteran's ongoing treatment at VAMC treatment providers reflect that he was seen for psychiatric treatment since November 2008.  At a November 2008 treatment visit, the Veteran reported that he experienced difficulty talking and relating to family and friends, and that he felt isolated.  He stated he thought about events during his deployment when he did not want to, that he felt hypervigilant, depressed, and suffered from insomnia.  The examiner assigned him a GAF score of 50. 

At the April 2009 VA examination, the examiner only conducted a physical examination of the Veteran and not a psychological examination.  In its two page report, the examiner briefly referenced the Veteran's mental health history and provided prior diagnoses of the Veteran's psychiatric disorders.  The record instructs to refer to the Veteran's mental health examination for further information on his psychiatric disorder.  However, the Board notes there is no mental health examination in the record.  

At an April 2009 treatment visit, the Veteran reported he was enrolled in college for four hours a week but that he always felt anxious in social situations and therefore avoided social interactions.  He claimed to be experiencing nightmares related to his military service two to three times a week but avoided talking about them.  The examiner noted his affect was blunted and that he suffered from insomnia.  At a July 2009 treatment visit, the Veteran reported that his anxiety was out of control and that he had dropped out of college due to his social anxiety.  The Veteran stated he continued to experience nightmares two to three times per week, as well as insomnia.  The examiner noted his affect was blunted and assigned him a GAF score of 55.  Further, the examiner opined that the Veteran was not fit for work in the community.

Between July 2010 and September 2011, the VA treatment records indicate that the Veteran reported that his anxiety was worsening to the point where he was no longer able to socialize with any of his friends.  He contended he began to hear voices telling him to return to Iraq and experienced flashbacks.  He ended his relationship with his girlfriend and stopped interacting with his family.  The examiners noted his affect was blunted and that he suffered from nightmares and insomnia.  Social Security Administration records in April 2010 indicated the Veteran only left the house for his medical appointments or grocery shopping.  The examiner noted that the Veteran was able to function independently but that he needed daily reminders for grooming and to pay the bills.  The examiner assigned him a GAF score of 60 and SSA granted disability based on his psychiatric disorder.

At the March 2011 VA examination, the examiner noted that the Veteran's mild to moderate anxiety symptoms had been present without remission and reoccurred on a daily to weekly basis.  The examiner reported that his social anxiety symptoms were present on a daily basis and caused him to be socially withdrawn and experience anxiety in social settings.  In connection to the TDIU claim, the examiner opined in the June 2011 addendum that the Veteran was an unreliable informant and that it was "impossible to offer an opinion regarding his employability."  

In several statements filed in 2011 in connection to this appeal, the Veteran explained that he dropped out of college after one week because he suffered daily panic attacks and could not attend classes.  He stated he feared that his classmates were planning to kill him and claimed he was experiencing auditory hallucinations.  He reported he no longer interacted with his family and friends, and that he could not trust anyone.  He claimed he felt depressed, paranoid, and that his social anxiety was worsening.  In October 2012, a VA psychologist opined that despite compliance with his medications, the Veteran was not able to maintain gainful and successful employment due to his worsening social anxiety.

At the January 2015 VA examination, the examiner corrected the Veteran's diagnosis from anxiety disorder to PTSD, social anxiety disorder, and schizoid personality disorder.  The examiner commented that there was evidence in the record that the Veteran experienced symptoms of PTSD since 2010.  The examiner noted that the Veteran had lost contact with his sibling for over one year, that he did not have any friends, that while he maintained some contact with his parents and a neighbor he avoided interacting with them, that he displayed irritability with violent outbursts, and that he had dropped out of college because of his social anxiety.  The examiner opined that the Veteran's medical condition significantly affected his ability to work and related that he suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

After consideration of the pertinent evidence of record, the Board concludes that an initial rating of 70 percent, but no higher, is warranted for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In so concluding, the Board finds that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.  The Board finds particularly persuasive the Veteran's ongoing problems with social anxiety and irritability, as well as his troubled sleeping, isolation, and difficulty in establishing and maintaining effective relationships with his family and friends, as recorded by his VA treatment providers and January 2015 VA examiner.  See Mauerhan, 16 Vet. App. at 436.



However, the Board does not find that the Veteran's PTSD warrants a 100 percent disability rating at any time during the appeal period.  Here, the medical evidence does not reflect total occupational and social impairment.  The Veteran retains some contact with his parents and a neighbor, which suggests he maintains some social relationships.  He has not displayed any suicidal or homicidal ideation, which implies he is not a danger to himself or others.  He has been well spoken and well-groomed at all his clinical appointments, which indicates he does not have gross impairment of thought processes or communications, or disorientation as to time and place.  Finally, examiners have noted that he is able to function independently with some assistance, which denotes an ability to perform activities of daily living.  The Board notes that while the Veteran claims to experience auditory hallucinations, evidence of record shows only sporadic reports of these hallucinations.  Therefore, the Board finds that he has not displayed persistent delusions or hallucinations.  Thus, the Board does not find that the Veteran's symptoms approximate a 100 percent disability rating.  38 C.F.R. § 4.130

In its analysis, the Board has considered the GAF scores of 50 to 60 assigned to the Veteran during the course of his VA treatments and SSA examination.  The Board concludes that they align more closely with a rating of 70 percent for his PTSD.  The Veteran has displayed daily to weekly panic and anxiety attacks when dealing with social situations, which caused him to drop out of school and avoid social interactions.  His social anxiety results in difficulties adapting to stressful circumstances in a worklike setting.  He has had a falling out with one sibling, ended his relationship with his girlfriend, and has limited interaction with his parents.  This demonstrates an inability to establish and maintain effective relationships.  Further, he has had increasing irritability with violent outbursts.  However, as noted above, he has not demonstrated persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to hurting himself or others, or disorientation as to time and place.

Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  In so finding, the Board notes that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.21, 4.3, 4.126(a), 4.130, Diagnostic Code 9411.

Therefore, the Board finds that a rating of 70 percent, but no higher, for the Veteran's PTSD is warranted for the entire appeal period.  38 C.F.R. § 4.130.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are specifically contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for initial disability rating of 70 percent, but not higher, for the entire appeal period must be granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

B. TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

Based on the above award of benefits, the Board notes that the Veteran meets the schedular criteria for TDIU throughout the entire appeal period.  See 38 C.F.R. § 4.16(a). 

Based on review of the claims file, the Board notes that VA treatment records in July 2009, October 2009, and October 2012 state that the Veteran was not fit for work in the community despite his adherence to his medications.  Similarly, the January 2015 VA examiner opined that the Veteran's current medical condition significantly affected his ability to work.  Further, the Board acknowledges that the Veteran was awarded SSA disability benefits in April 2010 due to his psychiatric disorder.  In addition, the Veteran has stated on multiple occasions that he was unable to work due to his psychiatric disorder.  By resolving all doubt in his favor, the Board finds that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment for the entire period on appeal.  Therefore, entitlement to a TDIU from October 23, 2008 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 4.15, 4.16. 

In so reaching these conclusions, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD, beginning October 23, 2008, is granted.

Entitlement to TDIU beginning October 23, 2008, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


